Citation Nr: 1617052	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  04-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph E. Winston, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from July 1981 to April 1987.  He also had periods of active and inactive duty for training in the Texas Air National Guard until February 1994, including a period of active duty for training from August to December 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the Veteran's service connection claims for what it identified as panic disorder with agoraphobia, anxiety disorder, PTSD, and depression.  The Veteran timely appealed the decision, and the Board denied the claim in an April 2009 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in December 2010 in which it vacated the Board's decision and remanded the matter to obtain additional service treatment records and allow the Veteran the opportunity to submit private treatment records.  Pursuant to the Memorandum Decision, the Board remanded the issue in August 2011 for further evidentiary development and adjudication.  

The Board notes that the Court has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Board acknowledges that the Veteran filed his claim seeking service connection for several different psychiatric diagnoses but finds that, pursuant to Clemons, supra, the claim is more accurately classified as one for any acquired psychiatric disorder, as indicated above.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned at a videoconference hearing in November 2004.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board notes that on an October 2013 VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran indicated that he wished to testify at an in-person hearing at the Regional Office before a Veterans Law Judge.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2015).  In this case, the Veteran previously testified before the undersigned Veterans Law Judge at a hearing in 2004 but additional evidence has been received and the Veteran has since obtained new representation; the Veteran's new representative has not yet been provided the opportunity to assist the Veteran in testifying at a hearing before a Veterans Law Judge.  The case is therefore remanded to the Jackson RO so that it may schedule a Board hearing and send notice of the hearing to the Veteran and his representative.

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a hearing before a member of the Board sitting at Jackson RO.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015), and give the Veteran and his representative opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




